Exhibit 10.2

 

[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT. THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

LICENSE AGREEMENT

 

In this License Agreement (“Agreement”), deCODE genetics, Inc., a Delaware
corporation, having a place of business at Sturlugata 8, IS-101 Reykjavik,
Iceland and its wholly-owned subsidiary, deCODE genetics, ehf, an Icelandic
private limited company (collectively, hereinafter “deCODE”), and Celera
Corporation, a Delaware corporation, having a place of business at 1401 Harbor
Bay Parkway, Alameda, CA 94502 (hereinafter “Celera”), agree as follows:

 

Article I - Background

 

1.1           deCODE owns Licensed Patents (defined in Section 2.3 below).

 

1.2           Celera desires a license under Licensed Patents in accordance with
the terms of this Agreement, and deCODE is willing to grant such license.

 

Article II - Definitions

 

2.1           “Affiliate” means (a) a corporation, firm or association which, or
an individual who, owns a fifty percent (50%) or more interest in a party hereto
by stock ownership or otherwise, (b) a corporation, firm or association in which
a party hereto owns a fifty percent (50%) or more interest by stock ownership or
otherwise, or (c) a corporation, firm or association in which a fifty percent
(50%) or more interest by stock ownership or otherwise is owned by a
corporation, firm or association which, or an individual who, also owns a fifty
percent (50%) or more interest in a party hereto by stock ownership or
otherwise.

 

2.2           “Effective Date” means the date of signature of the last of the
parties to sign this Agreement.

 

2.3           “Licensed Patents” means the patent applications listed in
Attachment A hereto, any continuation, continuation-in-part or division thereof,
any patent application anywhere in the world that at any time relies for
priority on or that contains identical disclosure as any patent

 

--------------------------------------------------------------------------------


 

application listed in Attachment A, all patents directly or indirectly issuing
from any of the foregoing applications, and all reissues, reexaminations,
renewal or extensions of the foregoing patents. Licensed Patents further include
all pending and future patent applications anywhere in the world that disclose
genetic markers and their use in diabetes-related pathologies or metabolic
syndrome, and that are at any time owned or controlled by deCODE.

 

2.4                                 “Licensed Product” means a product the
manufacture, use, sale, offer to sell or importation of which would, but for the
license granted hereunder, infringe one or more Valid Claims in Licensed
Patents. Licensed Product includes, but is not limited to, individual reagents,
reagent sets that may be used in combination, and kits.

 

2.5                                 “Licensed Field” means the diagnosis, risk
assessment, treatment response or any other medical management of a human being
relating to diabetes-related pathologies or metabolic syndrome. Licensed Field
includes any and all internal research and development activities as well as
clinical trials.

 

2.6                                 “Licensed Territory” means the world.

 

2.7                                 “Net Sales” means all amounts received by
Celera from the sale of a Licensed Product to any purchaser, less (i) cash,
trade or quantity discounts; (ii) sales, use, tariff, import, export,
value-added, and excise taxes (but not income taxes derived from such sales);
(iii) packing, freight, transportation, and insurance charges; and
(iv) allowances or credits to customers because of rejections or returns.

 

If a Licensed Product as sold is part of a combination product that also detects
one or more genetic markers that are not claimed by a Valid Claim of Licensed
Patents, the Net Sales of such Licensed Product for purposes of calculating
royalties pursuant to Section 4.2 hereof shall be [Confidential Treatment
Requested].

 

In the event that a Licensed Product is sold pursuant to a “reagent/rental”
program or comparable sale or lease program, that portion of the invoiced price
of such Licensed Product reasonably allocable to recovery of the cost of the
instrumentation will also be deducted in

 

2

--------------------------------------------------------------------------------


 

determining Net Sales of such Licensed Product.

 

In the event that Celera transfers a Licensed Product to an Affiliate to perform
clinical laboratory testing services, Net Sales: (1) will be based on the
Average Sales Price, and (2) will not be based on the amounts received by such
Affiliate for the performance of any clinical laboratory testing service using
such Licensed Product. In such case, such Licensed Product will be considered
sold for purposes of calculating Net Sales when the Licensed Product is shipped
by Celera to such Affiliate. The “Average Sales Price” for any Licensed Product
will be calculated as follows:  [Confidential Treatment Requested].

 

2.8                                 “Valid Claim” means an issued, unexpired
claim of a patent within Licensed Patents which has not been held invalid or
otherwise unenforceable by a court from which no appeal has or can be taken.

 

Article III - License Grant

 

3.1                                 deCODE hereby grants to Celera and its
Affiliates a nonexclusive, royalty-bearing license under the Licensed Patents to
make, have made, use, sell, have sold, offer for sale and import Licensed
Products in the Licensed Field and in the Licensed Territory for the term of
this Agreement. Celera will have no right to sublicense its rights granted
hereunder beyond those rights granted to purchasers by virtue of the sale of
Licensed Products pursuant to this Agreement. deCODE retains all exclusive
rights to use the Licensed Patents [Confidential Treatment Requested].
Notwithstanding deCODE’s exclusive rights in the foregoing sentence, Celera may
use the Licensed Patents in connection with [Confidential Treatment Requested].

 

3.2                                 Celera may sell Licensed Products to a
distributor for resale, and to an Affiliate for use in rendering clinical
laboratory testing services.

 

3.3                                 deCODE hereby covenants not to assert or
assist others in asserting any patent at any time owned or controlled by deCODE
against Celera, its Affiliates, its distributors or its customers for any
activity licensed under this Agreement, provided that Celera pays all royalties
when due and is otherwise not in default under this Agreement.

 

3.4                                 All rights and licenses granted under this
Agreement by deCODE to Celera and its Affiliates are, and will otherwise be
deemed to be, for purposes of Section 365(n) of Title XI

 

3

--------------------------------------------------------------------------------


 

of the United States Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  The parties further agree that in the event of the commencement of a
bankruptcy proceeding by or against deCODE under the Bankruptcy Code, Celera, to
the extent permitted under applicable laws and subject to Section 8.1, will be
entitled to complete access, solely for use in connection with the licenses
granted hereunder, to any such intellectual property pertaining to the rights
granted in the licenses hereunder of deCODE and all embodiments of such
intellectual property.  deCODE covenants not to commence any proceeding in or
for bankruptcy, insolvency, dissolution or winding up of deCODE or any of its
Affiliates outside of the United States.

 

Article IV - Consideration

 

4.1           Celera will pay to deCODE a one-time payment of [Confidential
Treatment Requested] after the first achievement of [Confidential Treatment
Requested].  In addition, Celera will pay to deCODE another one-time payment of
[Confidential Treatment Requested]after the first achievement of [Confidential
Treatment Requested].

 

4.2           Celera will pay to deCODE a royalty of [Confidential Treatment
Requested] of the Net Sales of each Licensed Product sold.

 

4.3           If, in the exercise of good faith and reasonable commercial
judgment, Celera decides to take a license in any country under any third party
patent in order to permit Celera to manufacture, use, sell, offer to sell or
import Licensed Products in that country, then Celera may deduct the royalty
payments required to be paid by Celera under such third party license in such
country against the royalty payment otherwise owed to deCODE on Net Sales of
Licensed Products in such country, provided that in no event will the deducted
amounts exceed [Confidential Treatment Requested] of the royalty payment
otherwise owed to deCODE hereunder.

 


4.4           WITHIN SIXTY (60) DAYS AFTER THE END OF EACH CALENDAR QUARTER,
CELERA WILL SEND TO DECODE A WRITTEN REPORT SETTING FORTH THE NET SALES AND
QUANTITY OF EACH LICENSED PRODUCT SOLD DURING THE PRECEDING QUARTER.  EACH SUCH
REPORT WILL BE ACCOMPANIED BY PAYMENT OF THE ROYALTIES

 

4

--------------------------------------------------------------------------------



 


DUE HEREUNDER.  A FINAL REPORT WILL BE SENT TO DECODE WITHIN SIXTY (60) DAYS
AFTER TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 

4.5           Celera will book all sales in the Licensed Territory. Celera will
keep good and accurate books of account for three (3) years following the end of
each calendar year in which royalties are payable to permit determination of the
royalties due hereunder and will make such books of account available for
inspection by an independent accountant designated by deCODE and reasonably
acceptable to Celera.  Such inspections will be no more frequent than once each
calendar year during the term hereof and once within six (6) months after
termination of this Agreement.  A period which has been inspected once may not
be inspected again. deCODE will require the designated accountant to retain in
confidence the information in the books of account and permit such accountant to
report to deCODE only the accuracy or inaccuracy of the reports rendered
pursuant to Section 4.4 hereof.  Such inspections will be at deCODE’s expense
unless the designated accountant identifies underpayment of royalties due by
[Confidential Treatment Requested].

 

4.6           All amounts payable under this Agreement will be in U.S. dollars. 
Where the sales occurred in another currency, Celera will convert to U.S.
dollars using the buy rate as disclosed in the Wall Street Journal (Eastern U.S.
Edition) for the last business day of the applicable calendar quarter.

 

4.7           In the event any payment due hereunder is not made when due, the
payment will

 

5

--------------------------------------------------------------------------------


 

accrue interest beginning the fifteenth (15th) day following the due date
thereof calculated at the prime rate reported in the Wall Street Journal
(Eastern U.S. Edition) for the last business day of the applicable calendar
quarter, plus one percent (1%).

 

4.8           In the event any overpayment by Celera of royalties is discovered,
deCODE will promptly refund the overpayment plus interest at the rate provided
in Section 4.7 from the date of overpayment or, at deCODE’s election, Celera may
deduct the overpayment plus interest amount from future payments owed under this
Agreement.

 

Article V - Term and Termination

 

5.1           This Agreement including all licenses granted hereunder will be
effective on the Effective Date and will expire on expiration of the last
Licensed Patent to expire unless earlier terminated pursuant to the terms
hereof.

 

5.2           Celera may terminate this Agreement for any reason at any time
upon providing deCODE ninety (90) days written notice.

 

5.3           This Agreement may be terminated by either party for a material
breach by the other party of the provisions hereof.  Such termination will be
effective sixty (60) days after written notice to the other party of the
material breach if the material breach has not been remedied.

 

5.4           In the event of termination of this Agreement, Celera will have
the right to complete all contracts for the sale of Licensed Products under
which Celera, its Affiliates or its distributors are obligated on the date of
termination provided Celera pays royalties on such sales as required in
Article IV hereof and provided all such sales are completed within nine
(9) months after the date of termination.

 

5.5           The rights and obligations of Article XI, Article XII, and
Sections 3.4, 4.4, 4.5, and 8.1 will survive termination of this Agreement to
the extent necessary to effect the purposes

 

6

--------------------------------------------------------------------------------


 

thereof.

 

5.6                                 The right of either party to terminate under
the provisions of this Article will not be an exclusive remedy, and either party
will be entitled, if the circumstances warrant, alternatively or cumulatively,
to damages for breach of this Agreement, to an order requiring performance of
the obligations of this Agreement, or to any other legally available remedy.

 

Article VI – Warranty and Indemnity

 

6.1                                 deCODE represents and warrants that it is
the sole and exclusive owner of the Licensed Patents, that it has the right to
grant the license to Celera and its Affiliates under this Agreement, and it is
not a party to any existing assignments, grants, licenses, encumbrances,
obligations or agreements, written or oral, inconsistent with this Agreement,
and that no Licensed Patent has been mortgaged, pledged, assigned for security
purposes, encumbered or otherwise conveyed as collateral to secure any
obligation.

 

6.2                                 Nothing in this Agreement will be construed
as:

 

(a)           a warranty or representation by either party as to the validity,
enforceability or scope of any Licensed Patent; or

 

(b)           a warranty or representation by either party that anything made,
used, sold, or otherwise disposed of pursuant to this Agreement is or will be
free from infringement of patents or other intangible rights of third parties;
or

 

(c)           an obligation by either party to furnish any manufacturing or
technical information except as specifically provided herein; or

 

(d)           granting by implication, estoppel, or otherwise, any license or
rights under patents, trade secrets, knowhow, copyrights, or other intangible
rights of deCODE other than the Licensed Patents.

 

6.3                                 deCODE makes no representations, extends no
warranties of any kind, either

 

7

--------------------------------------------------------------------------------


 

express or implied, and assumes no responsibilities whatever with respect to
manufacture, use, sale or other disposition by Celera, its Affiliates or its
distributors or its customers or transferees or their customers of products or
methods incorporating or made by use of Licensed Patents licensed under this
Agreement.

 

6.4           CELERA HEREBY WAIVES, RELEASES AND RENOUNCES ANY AND ALL
WARRANTIES, GUARANTEES, OBLIGATIONS, LIABILITIES, RIGHTS AND REMEDIES, EXPRESS
OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO THE USEFULNESS OR
FREEDOM FROM DEFECTS OF THE LICENSED PATENTS, INCLUDING, BUT NOT LIMITED TO,
(a) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS, (b) ANY IMPLIED WARRANTY
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE IN THE TRADE, and
(c) ANY OBLIGATION, RIGHT, LIABILITY, CLAIM OR REMEDY FOR (1) LOSS OF USE,
REVENUE OR PROFIT, OR ANY OTHER DAMAGES, (2) INFRINGEMENT OF THIRD PARTY
INTANGIBLE PROPERTY RIGHTS, and (3) INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

Article VII - Patent Marking

 

7.1           Celera will mark each Licensed Product, either on a product insert
or other materials accompanying such Licensed Product or the Licensed Product
itself, with the appropriate numbers of issued patents within the Licensed
Patents.

 

Article VIII – Confidentiality and Information Exchange

 


8.1           EACH PARTY WILL HOLD IN STRICT CONFIDENCE AND WILL NOT DISCLOSE TO
ANY THIRD PARTY (OTHER THAN THEIR DIRECTORS, EMPLOYEES, LEGAL COUNSEL,
CONSULTANTS, ACCOUNTANTS, AUDITORS AND ADVISORS WHO HAVE A NEED TO KNOW) THE
EXISTENCE OR TERMS AND CONDITIONS OF THIS AGREEMENT AND CONFIDENTIAL INFORMATION
ACCESSED UNDER SECTION 3.4.  NOTWITHSTANDING THE FOREGOING, EACH PARTY MAY
DISCLOSE THE EXISTENCE AND UNREDACTED TERMS AND CONDITIONS OF THIS AGREEMENT AND
SUCH

 

8

--------------------------------------------------------------------------------



 


CONFIDENTIAL INFORMATION TO THE EXTENT (AND ONLY TO THE EXTENT) SUCH DISCLOSURE
IS REASONABLY NECESSARY IN THE FOLLOWING INSTANCES:  (I) BY SUCH PARTY IN ORDER
TO COMPLY WITH APPLICABLE NON-PATENT LAW (INCLUDING ANY SECURITIES LAW OR
REGULATION OR THE RULES OF A SECURITIES EXCHANGE) OR WITH JUDICIAL PROCESS, IF
IN THE REASONABLE OPINION OF SUCH PARTY’S COUNSEL, SUCH DISCLOSURE IS NECESSARY
FOR SUCH COMPLIANCE, PROVIDED THAT SUCH PARTY SHALL NOTIFY THE OTHER PARTY OF
SUCH PARTY’S INTENT TO MAKE ANY SUCH DISCLOSURE SUFFICIENTLY PRIOR TO MAKING
SUCH DISCLOSURE SO AS TO ALLOW SUCH OTHER PARTY ADEQUATE TIME TO REVIEW AND
COMMENT ON SUCH DISCLOSURE AND FURTHER TO TAKE WHATEVER ACTION IT MAY DEEM
APPROPRIATE TO PROTECT THE CONFIDENTIALITY OF THE INFORMATION TO BE DISCLOSED;
(II) BY SUCH PARTY TO A BONA FIDE POTENTIAL AND ACTUAL PERMITTED ASSIGNEE IN
CONNECTION WITH A PROPOSED PERMITTED ASSIGNMENT OF THIS AGREEMENT UNDER
SECTION 11.1 OR TO INVESTMENT BANKERS, INVESTORS AND LENDERS, AND IN EACH SUCH
CASE THEIR DIRECTORS, EMPLOYEES, LEGAL COUNSEL, CONSULTANTS, ACCOUNTANTS,
AUDITORS AND ADVISORS, PROVIDED SUCH ASSIGNEE MUST BE BOUND PRIOR TO DISCLOSURE
BY CONFIDENTIALITY AND NON-DISCLOSURE RESTRICTIONS AT LEAST AS RESTRICTIVE AS
THOSE SET FORTH HEREIN, AND SUCH INVESTMENT BANKERS, INVESTORS AND LENDERS MUST
BE BOUND PRIOR TO DISCLOSURE BY COMMERCIALLY REASONABLE OBLIGATIONS OF
CONFIDENTIALITY; OR (III) BY SUCH PARTY IN ORDER TO ENFORCE AND EXPLOIT ITS
RIGHTS OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


8.2           THE PARTIES AGREE THAT THE PUBLIC ANNOUNCEMENT OF THE EXECUTION OF
THIS AGREEMENT WILL BE IN THE FORM OF A PRESS RELEASE TO BE AGREED UPON AND
ATTACHED HERETO AS ATTACHMENT B, AND THEREAFTER EACH PARTY WILL BE ENTITLED TO
MAKE OR PUBLISH ANY PUBLIC STATEMENT CONSISTENT WITH THE CONTENTS THEREOF. 
THEREAFTER, THE PARTIES SHALL JOINTLY DISCUSS AND AGREE, BASED ON THE PRINCIPLES
OF THIS SECTION 8.2, ON ANY STATEMENT TO THE PUBLIC REGARDING THIS AGREEMENT OR
ANY ASPECT OF THIS AGREEMENT SUBJECT IN EACH CASE TO DISCLOSURE REQUIRED BY LAW
AS DETERMINED IN GOOD FAITH BY EACH PARTY.


 


8.3           IF A PARTY DETERMINES THAT IT IS REQUIRED BY APPLICABLE LAW TO
PUBLICLY FILE, REGISTER OR NOTIFY THIS AGREEMENT WITH A GOVERNMENTAL AUTHORITY,
INCLUDING PUBLIC FILINGS PURSUANT TO SECURITIES LAWS, IT WILL PROVIDE THE
PROPOSED REDACTED FORM OF THE AGREEMENT TO THE OTHER PARTY WITH A REASONABLE
AMOUNT OF TIME FOR THE OTHER PARTY TO REVIEW SUCH DRAFT AND AGREE UPON SUCH

 

9

--------------------------------------------------------------------------------



 


REDACTED FORM OF THE AGREEMENT. THE PARTY MAKING SUCH FILING, REGISTRATION OR
NOTIFICATION WILL REQUEST, AND USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN,
CONFIDENTIAL TREATMENT OF ALL TERMS REDACTED FROM THIS AGREEMENT FOR A TERM OF
AT LEAST FIVE YEARS. EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN LEGAL AND OTHER
EXTERNAL COSTS IN CONNECTION WITH ANY SUCH FILING, REGISTRATION OR NOTIFICATION.


 

8.4           Each party will disclose to the other party its results relating
to the clinical utility of any genetic marker covered by Licensed Patents in the
Licensed Field by providing a copy of any manuscript describing such results
promptly after its submission for publication. The receiving party will treat
such disclosure as confidential information of the disclosing party, and will
not disclose it to any third party prior to its publication.

 

Article IX – Patent Prosecution and Enforcement

 


9.1         DECODE WILL PROMPTLY AND VIGOROUSLY FILE, PROSECUTE AND MAINTAIN THE
LICENSED PATENTS AT DECODE’S SOLE EXPENSE.


 


9.2         CELERA WILL ADVISE DECODE PROMPTLY UPON BECOMING AWARE OF ANY
INFRINGEMENT OR SUSPECTED INFRINGEMENT OF LICENSED PATENTS BY A THIRD PARTY IN
THE LICENSED FIELD.  IN THE EVENT OF SUSPECTED INFRINGEMENT OF ANY OF LICENSED
PATENTS BY A THIRD PARTY IN THE LICENSED FIELD, DECODE WILL PROMPTLY, WITHIN ITS
REASONABLE BUSINESS JUDGMENT, TAKE ALL ACTIONS REASONABLY REQUIRED TO RESTRAIN
SUCH INFRINGEMENT.  DECODE MAY INVESTIGATE, INSTITUTE AND PROSECUTE REASONABLE
LEGAL PROCEEDINGS OR NEGOTIATIONS AT ITS OWN EXPENSE AND HAS THE RIGHT TO RETAIN
ALL DAMAGES AND PROCEEDS RECOVERED THROUGH ITS EFFORTS, IN SETTLEMENT OR THROUGH
A JUDGMENT, IN ALL SUCH PROCEEDINGS OR NEGOTIATIONS.  CELERA WILL CONTINUE TO
MAKE ALL PAYMENTS DUE TO DECODE PURSUANT TO THIS AGREEMENT SO LONG AS DECODE IS
REASONABLY ENFORCING ITS LEGAL RIGHTS WITH RESPECT TO ANY SUCH INFRINGER.


 

9.3           If deCODE has not initiated an action for infringement against a
third party identified in writing by Celera or otherwise abated the identified
infringement within ninety (90)

 

10

--------------------------------------------------------------------------------


 

days after such notice, and if such alleged infringement is in competition with
sales of Licensed Products by Celera or its Affiliates or distributors, then
Celera may suspend payment of royalties pursuant to Section 4.2 and any
milestone payment that has not yet become due pursuant to Section 4.1, in each
case with respect to each patent in each country that is the subject of such
claimed infringement, until deCODE either files suit against such third party or
otherwise causes abatement of such infringement.

 

Article X – Assignment

 

10.1         Neither this Agreement, nor any rights or obligations hereunder,
may be assigned, pledged or encumbered by Celera without the express prior
written consent of deCODE, such consent not to be unreasonably withheld,
conditioned or delayed, provided however, that Celera may assign this Agreement
or any of its rights or obligations hereunder to any Affiliate or to a third
party with which it may merge or consolidate, or to which it may transfer all or
substantially all of its assets or business to which this Agreement relates,
without obtaining the consent of deCODE, as long as such third party agrees in
writing to be bound by the terms and conditions of this Agreement for the
benefit of deCODE.

 

10.2         deCODE may not assign, pledge, encumber or delegate its rights or
obligations under this Agreement without obtaining the prior consent of Celera,
provided however, that deCODE may assign this Agreement or any of its rights or
obligations hereunder to any United States Affiliate or to a third party
domiciled in the United States with which it may merge or consolidate, or to
which it may transfer all or substantially all of its assets or business to
which this Agreement relates, without obtaining the consent of Celera, as long
as such Affiliate or third party agrees in writing to be bound by the terms and
conditions of this Agreement for the benefit of Celera.

 

10.3         deCODE will not assign or otherwise transfer title to any Licensed
Patent to any third party without first obtaining written agreement from such
third party to the terms and conditions of this Agreement that apply to deCODE. 
In the event of any such assignment or title transfer, deCODE will deliver to
Celera the original of such written agreement by the third party

 

11

--------------------------------------------------------------------------------


 

within thirty (30) days after such assignment or title transfer.

 

Article XI – Alternative Dispute Resolution

 

11.1         Any controversy or dispute arising out of or in connection with
interpretation, performance, breach or termination of this Agreement, but
excluding validity or enforceability of Licensed Patents, that the parties are
unable to resolve within a ninety (90) days after written notice by one party to
the other of the existence of such controversy or dispute, will be submitted to
arbitration. The dispute or controversy will be finally settled by arbitration
in accordance with the Commercial Rules of the American Arbitration Association
(AAA), as modified in this Article. Such arbitration will take place in English
in Wilmington, Delaware U.S.A. before a single arbitrator selected by the
parties from an appropriate list maintained by the AAA, or if the parties cannot
agree, appointed by the AAA. The arbitrator will apply the laws of the State of
Delaware and the United States, and will render a written decision with the
reasons therefor within three (3) months after the date the matter is submitted
to arbitration. The decision of the arbitrator will be binding and conclusive on
the parties, and they will comply with such decision in good faith. Each party
hereby submits itself to the jurisdiction of the courts of the State of
Delaware, but only for the entry of judgment with respect to the decision of the
arbitrator hereunder, including injunctive relief if appropriate to render
effective the arbitrator’s decision. Notwithstanding the foregoing, judgment on
the award by the arbitrator may be entered in any court of the State of Delaware
or any court having jurisdiction. If judicial enforcement or review of the
arbitrator’s decision is sought, the prevailing party will be entitled to its
costs and reasonable attorneys’ fees in addition to any amount of recovery
ordered by the court.

 

Article XII - Miscellaneous

 

12.1         A waiver of any breach of any provision of this Agreement will not
be construed as a continuing waiver of other breaches of the same or other
provisions of this Agreement.

 

12.2         Nothing herein will be deemed to create an agency, joint venture or
partnership

 

12

--------------------------------------------------------------------------------


 

relation between the parties hereto.

 

12.3         This Agreement constitutes the entire agreement and understanding
of the parties with regard to the subject matter hereof and merges and
supersedes all prior discussions, negotiations, understandings and agreements
between the parties concerning the subject matter hereof.  Neither party will be
bound by any definition, condition, warranty, right, duty or covenant other than
as expressly stated in this Agreement or as subsequently set forth in a written
document signed by both parties.  Each party expressly waives any implied right
or obligation regarding the subject matter hereof.

 


12.4         THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED, AND THE LEGAL
RELATIONS CREATED HEREIN WILL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE (EXCLUDING CONFLICTS OF LAWS) AND THE UNITED STATES.


 

12.5         This Agreement may be amended only by a written document signed by
authorized representatives of both parties.

 

12.6         Each party hereto agrees to execute, acknowledge and deliver all
such further instruments, and to do all such further acts, as may be necessary
or appropriate to carry out the intent and purposes of this Agreement.

 

12.7         The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

12.8         Should any part or provision of this Agreement be held
unenforceable or in conflict with the law of any jurisdiction, the validity of
the remaining parts or provisions will not be affected by such holding.  In the
event a part or provision of this Agreement held unenforceable or in conflict
with law affects consideration to either party, the parties agree to negotiate
in good faith amendment of such part or provision in a manner consistent with
the intention of the parties as expressed in this Agreement.

 

12.9         Neither party will be responsible or liable to the other party for
nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the control of the nonperforming or
delayed party, including but not limited to, acts of God, acts of government,
wars, riots, strikes or other labor disputes, shortages of labor or

 

13

--------------------------------------------------------------------------------


 

materials, fires and floods, provided the nonperforming or delayed party
provides to the other party written notice of the existence and the reason for
such nonperformance or delay.

 

12.10       (a)           Any and all notices or other communications required
or permitted by this Agreement or by law to be served on or given to either
party hereto by the other party will be in writing and delivered or sent to:

 

deCODE:

Chief Executive Officer

 

Sturlugata 8

 

IS-101 Reykjavik, Iceland

 

 

 

With a copy to: General Counsel

 

 

Celera:

Chief Business Officer

 

Celera Corporation

 

1401 Harbor Bay Parkway

 

Alameda, CA 94502

 

 

 

With a copy to: Legal Department

 

Each party may change its address for purposes of this Agreement by written
notice to the other party.

 

(b)        All notices or other communications will be deemed duly served and
given on the date when personally delivered to the party to whom it is directed,
when transmitted electronically by facsimile, or when deposited in the United
States mail, first class, postage prepaid, and addressed to the party at the
address in Section 12.10 (a).

 

12.11       This Agreement will be executed by each party in duplicate
originals, each of which will be deemed an original, but both originals together
will constitute only one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
signature page hereof.

 

14

--------------------------------------------------------------------------------


 

 

deCODE genetics, Inc.

 

 

 

 

 

By:

/s/ KÁRI STEFÁNSSON

 

Name:

Kári Stefánsson

 

Title:

Chief Executive Officer

 

Date:

April 17, 2009

 

 

 

 

 

deCODE genetics, ehf

 

 

 

 

 

By:

/s/ KÁRI STEFÁNSSON

 

Name:

Kári Stefánsson

 

Title:

Chief Executive Officer

 

Date:

April 17, 2009

 

 

 

 

 

Celera Corporation

 

 

 

 

 

By:

/s/ KATHY ORDOÑEZ

 

Name:

Kathy Ordoñez

 

Title:

Chief Executive Officer

 

Date:

April 22, 2009

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

[Confidential Treatment Requested]

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Draft Press Release

 

17

--------------------------------------------------------------------------------